Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Amendment
The amendment filed on 11/24/2021 has been entered into this application. 

Terminal Disclaimer
The terminal disclaimer filed on 11/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,593,576 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is/are rejected under 35 U.S.C 101 because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claims recites series of steps: “receiving, with a detection device or a multitude of detection devices of an inspection system….”, and “identifying, with a data processor, …..”, and therefore, as drafted, is/are a process that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. 

That is, other than reciting “with a data processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “receiving”, with a detection device received detection data”,….., under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. The claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, for instance the detection device is an additional element (and could be any detection device known and unknown, and/or a generic computer component for receiving data detection of a container surface.
If a claim limitation, under its broadest reasonable interpretation,

 covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the Mental Processes or data collection/gathering or mathematical calculation steps or a mathematical relationship or formula, grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application.
 Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
As to the dependent claims 2-19 and 21-26, the dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.

***The receiving step is recited at a high level of generality (i.e., as a general means of gathering data for use in the identifying step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity.
The detection device that performs the receiving step is also recited at a high level of generality, and merely gathering data step.
the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component (i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.)

Accordingly, a conclusion that the receiving step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.

The claim is ineligible.


claim 20 is/are rejected under 35 U.S.C 101 because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claims recite series of steps: “inspecting, with a detection device ….”; and “identifying, with a processor, a state of wear of the container…..” and therefore, as drafted, is/are a process that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. 

That is, other than reciting “with a data processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “inspecting”, with a detection device received detection data”,….., under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. The claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, for instance the detection device is an additional element (and could be any detection device known and unknown, and/or a generic computer component for receiving data detection of a container surface.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the Mental Processes or data collection/gathering or mathematical calculation steps or a mathematical relationship or formula, grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application.
 Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Applicant's supplemental Response arguments filed 05/16/2022, see page 9-11 have been fully considered but are not persuasive.

In response, while the examiner agree with the Applicant's representative in part and the Examiner respectfully pointed out to applicant that the claims 1 and 20 recitation of 

 

indicated that considering the broadest reasonable interpretation (BRI) and the reference as whole, the prior art reference Zoeller is not limited to inspection system only, but Zoeller also teaches of a structure that is obviously

In response to Applicant's arguments that  the cited references do not disclose or suggest in particular





Allowable Subject Matter

Claims 27-44 are allowed. 
As to claim 27, the prior art of record, taken alone or in combination, fails to disclose or render obvious a data processor configured to identify the state of wear from the container surface scan data separate and distinct from each respective wafer or reticle carried by the container, in combination with the rest of the limitations of the claim. Claims 28-44 are allowable by virtue of their dependency.  

Response to Arguments
Applicant’s arguments/remarks, (see pages 9-19), filed on 11/24/2021, with respect to the rejection(s) of claim(s) DP have been fully considered and are persuasive. The terminal disclaimer has been recorded.  Therefore, the DP rejection(s) has been withdrawn.  
However, Applicant’s arguments/remarks, with respect to the rejection(s) of claim(s) 1-26 under 35 U.S.C. 101 have been fully considered but are not persuasive. 
Applicant’s representative provided arguments to rejection of claims 1 and 20 under 101 based on submission that the claims satisfy conditions under “The Alice Corp. Pty. Ltd v. CLS Bank International et al., 134 S. CT. 2347 (2014) ("Alice") decision requires application of a two-part test established in Mayo Collaborative Services V. Prometheus Laboratories, Inc., 132 S. CT. 1289 (2012) ("Mayo"),” to determine subject matter eligibility. Further, Applicant’s representative provided arguments based as set forth by the Court, condition(s) to determine subject matter eligibility.
In response, while the examiner agree with the conditions stated to determine subject matter eligibility and with the section of the as set forth by Court quoted by the representative, it is respectfully pointed out to applicant that the argument(s) is/are not persuasive because as explained to Applicant representative (Attorney W. Knotts) during Examiner initiated interview dated December 06, 2021, the argument(s) as presented failed to address the claimed for processor in the steps (i.e., as being a generic processor performing a generic computer function of obtaining, identifying and presenting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component, under the broadest reasonable interpretation. A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter (in addition, corresponding dependent claims 2-19 and 21-26 encompass all the limitations discussed in claims 1 and 20 respectively).

 




 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886